Election/Restriction
This application contains claims directed to the following patentably distinct species: (1) Figure 6A/6B, or in the alternative (2) Figure 7A, or in the alternative, (3) multipipettor Figure 7B, or in the alternative (4) Figure 8, or in the alternative (5) Figure 9A, or in the alternative (6) Figure 10, or in the alternative (7) Figure 11, or in the alternative (8) claim 11, or in the alternative (9) claim 10. The species are independent or distinct because Figure 6 employs a cable, Figure 7A employs one spring and dents for actuation a single magnet, Figure 7B employs different buttons for individual actuation of different  magnets, Figure 8 employs button 86 for manual actuation of plurality of magnets at the same time, Figure 9 employs a fiber with circular/flat cap to actuate a magnet, Figure 10 employs a plug 107 with concave depression, Figure 11 employs a needle to support the magnet assembly, claim 11 employs an electric motor to position the magnet; and claim 10 calls for a particular shaped cap (that is neither in the drawing nor specification, and which does not appear to be consistent with any of the other identified species). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic with respect to all of listed embodiments.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: different key word searching, different features (i.e.manual actuator, electric actuation, single probe sampler, multiple probe sampler, optical fibers, rods, different shaped caps) that are found in different references.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861